DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 30, 2022, has been entered.
Response to Arguments
Applicant's arguments filed May 30, 2022, have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, as previously articulated, US 2019/0285823 (hereinafter “Tanaka”) teaches the claimed limitation of a plurality of bonds disposed on top and bottom ribbon regions such that the subsequent adjacent optical fibers are bonded alternatively (Figs. 3-5, 10-12). Furthermore, as also previously articulated, JP 2012-103341 (hereinafter “Take”) teaches the claimed limitation of different shapes of bonding on top and bottom ribbon regions (Fig. 2). 
While Examiner admits that neither Tanaka nor Take individually teaches both of the above limitations (namely; Tanaka is silent with respect to different shapes of bonding on top and bottom ribbon regions, while Take is silent regarding alternatively bonding top and bottom ribbon regions), the rejection has been and continues to be an obviousness-type rejection based on the combined teachings of the two references. Additionally, Examiner maintains that the above limitations are, in fact, separate limitations, each stemming from their own “wherein” clauses. As such, Examiner contends that Applicant’s assertion that the claimed invention requires bonding regions having “a plurality of bonds arranged alternatively such that the top bond shape and the bottom bond shape are different” is not correct. The presently claimed invention has no “such that” relationship between the limitations, but rather lists the limitations as separate limitations. Furthermore, Examiner has articulated a motivation for combining the teachings of said references; namely, the prevention of undesired intermediate separation. Finally, Applicant’s further contentions that the cited prior art fails to teach the additionally claimed limitations are not supported by evidence but amount to mere conclusory assertions. As such, Examiner maintains the validity of the claim rejections.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Take.
Regarding claims 1, 6, 8, 11, and 16, Tanaka teaches an intermittently bonded optical fiber ribbon (Figs. 3-5, 7B, 9B, 10-12, 14B, 16) comprising: a plurality of optical fibers (1) that has bonded regions (3, 31, 32) and un-bonded regions (4) between adjacent optical fibers (t) of the plurality of optical fibers forming a top ribbon region and a bottom ribbon region (Figs. 4, 5, 7B, 9B, 11, 12, 14B) wherein the bonded regions have a plurality of bonds (3, 31, 32), wherein each bonded region has a bond of the plurality of bonds joining the adjacent optical fibers such that the bond does not cover top optical fiber region and bottom optical fiber region of the plurality of optical fibers (Figs. 11, 12, 14B, 16), and wherein the plurality of bonds is disposed on the top ribbon region and the bottom ribbon region such that subsequent adjacent optical fibers are bonded alternatively at the top ribbon region and the bottom ribbon region (Figs. 3-5, 10-12).

Tanaka further teaches that the plurality of bonds is disposed on the top ribbon region and the bottom ribbon region such that the plurality of bonds on the top ribbon region has a top bond shape and the plurality of bonds on the bottom ribbon region has a bottom bond shape, wherein the top bond shape and the bottom bond shape is one of a concave shape, a convex shape and a flat shape (Figs. 4, 5, 7B, 9B). Tanaka does not teach that the top bond shape and the bottom bond shape are different. Take teaches an intermittently bonded optical fiber ribbon wherein a top bond shape and a bottom bond shape are different (Fig. 2). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the ribbon of Tanaka such that the top bond shape and the bottom bond shape are different, as taught by Take. The motivation would have been to prevent undesired intermediate separation. (See first full paragraph of page 3 of the translated document attached in the previous correspondence).
Regarding claim 2, Tanaka teaches that the adjacent optical fibers of the plurality of optical fibers are in contact (Fig. 16; par. [0103]).
Regarding claims 3 and 12, Tanaka teaches that the adjacent optical fibers of the plurality of optical fibers are not in contact (Figs. 4, 5, 7B, 9B, 11, 12, 14B).
Regarding claim 4, Tanaka teaches that the plurality of bonds has at least one of a concave shape, a convex shape, and a flat shape (Figs. 4, 5, 7B, 9B, 11, 12, 14B).
Regarding claims 5 and 13, Tanaka teaches that the plurality of bonds is disposed on one or more of the top ribbon region and the bottom ribbon region (Figs. 4, 5, 7B, 9B).
Regarding claims 9 and 17, Tanaka teaches that the plurality of optical fibers in the intermittently bonded optical fiber ribbon has a diameter in a range of 140 micrometers to 250 micrometers (par. [0040]).
Regarding claims 10 and 18, Tanaka teaches that the intermittently bonded optical fiber ribbon has a pitch in a range of 140 micrometers to 250 micrometers (pars. [0040], [0103]).
Regarding claim 14, Tanaka teaches that each bonded region has a bond of the plurality of bonds joining the adjacent optical fibers such that the bond does not cover top optical fiber region and bottom optical fiber region of the plurality of optical fibers (Figs. 11, 12, 14B, 16).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883